Citation Nr: 0936171	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  08-05 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a service connection claim for degenerative disc 
disease of the lumbosacral spine.  

2.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.  

3.  Entitlement to service connection for ocular inflammatory 
disorder, with secondary cellophane maculopathy, pseudo hole 
configuration, and ocular hypertension of the left eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 and July 2007 rating 
decisions of the Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Huntington, West Virginia.  
Specifically, the July 2006 rating decision denied the 
Veteran service connection for a low back disability, claimed 
as degenerative disc disease and degenerative joint disease.  
The July 2007 rating decision denied the Veteran service 
connection for a left eye disability.  

The Veteran testified before a Decision Review Officer at the 
RO in May 2007.  Subsequently, the Veteran testified before 
the undersigned Acting Veterans Law Judge at a Travel Board 
hearing in June 2009.  Transcripts of these proceedings are 
associated with the claims file.  

The issue of entitlement to service connection for a left eye 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In an August 1991 Board decision, the Board denied the 
Veteran's service connection claim for a low back disability; 
this decision was not appealed and became final.  

2.  Evidence submitted since the August 1991 Board decision 
includes medical evidence suggesting aggravation of the 
Veteran's low back disorder during active service.    

3.  The evidence demonstrates that the Veteran had a pre-
existing low back disorder at the time of his entry into 
active service.  

4.  The Veteran's low back disorder, which existed prior to 
service, did not increase in severity or become permanently 
worsened during active military service.  


CONCLUSIONS OF LAW

1.  The  August 1991 Board decision denying the Veteran's 
service connection claim for a low back disorder is final.  
38 U.S.C.A. § 7104 (West 2002).  

2.  Evidence received since the August 1991 Board decision 
denying service connection for a low back disorder is new and 
material; thus, this claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).  

3.  The presumption that the Veteran was of sound condition 
upon entry into service has been rebutted by clear and 
unmistakable evidence, and service connection for a low back 
disorder, claimed as degenerative disc disease of the 
lumbosacral spine, is not established.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).  For the reasons to be discussed below, the 
Board finds that VA has satisfied its duties to the Veteran 
under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice 
requirements apply to all five elements of a service 
connection claim: (1) veteran status; (2) existence of 
disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed VA's duties to assist him.  
In May 2005 and April 2006 letters, the Veteran was notified 
of the information and evidence needed to substantiate the 
claims on appeal.  Specifically, the April 2006 letter 
provided him with the general criteria for the assignment of 
an effective date and initial rating.  Id.  The Board also 
notes that initial notice was provided to the Veteran prior 
to the July 2006 adverse determination on appeal.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Regarding applications to reopen previously and finally 
denied service connection claims, the Board acknowledges that 
specific notification requirements must be met by VA prior to 
adjudicating such claims.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  However, in so much as VA may have failed to 
meet such requirements in its notice letters to the Veteran, 
such failure is rendered harmless by the Board's decision 
herein, which finds new and material evidence has been 
submitted, and reopens the Veteran's claim for consideration 
on the merits.  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the Veteran's claims files.  The RO has obtained the 
Veteran's service treatment records, as well as VA and non-VA 
medical records.  He has also been afforded VA medical 
examination on several occasions, most recently in November 
2007.  The Veteran has reported receiving Social Security 
Disability benefits, and thus VA is required to obtain the 
Social Security Administration records associated therein.  
See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  Review of the 
record indicates such records were submitted by the Veteran 
himself, and these records appear to be complete.  Further 
remand for this purpose is not required.  In June 2009, the 
Veteran and his wife were afforded the opportunity to testify 
before the undersigned Veterans Law Judge at a Travel Board 
hearing.  At his personal hearing, the Veteran submitted 
additional evidence not yet reviewed by the RO, the agency of 
original jurisdiction.  However, because this evidence was 
accompanied by a waiver of RO consideration, it may be 
considered directly by the Board without need for remand at 
this time.  See 38 C.F.R. § 20.1304 (2008).  The Board is not 
aware, and the Veteran has not suggested the existence of, 
any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by any failure of VA in its duties to 
notify and assist claimants, and that any such violations 
could be no more than harmless error.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The Veteran's 
claim has been fully developed, and he has been afforded all 
due notice; thus, adjudication of his claim at this time is 
warranted.  

II. New and material evidence

The Veteran seeks to reopen his service connection claim for 
a low back disability.  In an August 1991 Board decision, the 
Veteran was denied service connection for a low back 
disorder.  This decision was not appealed and thus 
subsequently became final.  38 U.S.C.A. § 7104.  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  
New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Board initially observes that in its July 2006 rating 
decision, the RO found new and material evidence had been 
submitted, and reopened and denied the Veteran's claim on the 
merits.  Nevertheless, the Board must address the issue of 
new and material evidence in the first instance because it 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. 
App. 1 (1995)).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end, and what 
the RO may have determined in this regard is irrelevant.  
Barnett, 83 F.3d at 1383.  Further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  Id. at 1384.  Any finding entered when new and 
material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).  See Jackson 
v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make 
clear that the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board).  

In the present case, the Veteran has submitted additional 
medical evidence in support of his application to reopen.  
For the reasons to be discussed below, at least some of this 
evidence is new and material, and his claim of service 
connection for a low back disorder is reopened for 
adjudication on the merits.  

Along with his application to reopen, the Veteran has 
submitted additional private medical evidence in the form of 
a May 2006 letter from his private physician, L.K., M.D., 
which confirms a current disability of the lumbosacral spine, 
diagnosed as spondylolisthesis.  This letter also states the 
Veteran's low back disability was "significantly aggravated 
by his time in the service."  

The Board notes first that this evidence is new in that it 
was not previously submitted at the time of the August 1991 
Board decision.  This newly submitted evidence is not 
cumulative and redundant of evidence already of record 
because it suggests that the Veteran has a current diagnosis 
of a low back disorder which may have increased in severity 
during or as a result of active service.  Specifically, the 
May 2006 letter from the Veteran's private doctor indicates 
that the Veteran has spondylolisthesis of the lumbosacral 
spine, and while such a disability pre-existed military 
service, it was "significantly aggravated" therein.  No 
such evidence was of record at the time of the prior denial 
in August 1991 when the Board found no evidence of an 
increase in the severity of the Veteran's low back disorder.  
Because the newly submitted evidence establishes an increase 
in symptomatology that is potentially related to the 
Veteran's military service, it is material because it bears 
directly and substantially upon the specific matter under 
consideration.  Additionally, this evidence, by itself or in 
connection with evidence previously assembled, raises a 
reasonable possibility of substantiating the claim of service 
connection for a low back disorder.  

Given the foregoing, the Board finds that the newly submitted 
evidence to be both new and material.  Having submitted new 
and material evidence, the Veteran's service connection claim 
for a low back disorder is reopened and will be adjudicated 
on the merits.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

III.  Service connection

The Board observes initially that, because the RO reopened 
the Veteran's service connection claim for a low back 
disorder and adjudicated it on the merits in the July 2006 
rating decision, he is not prejudiced by the Board's 
adjudication of this same issue at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (2002).  

The Veteran seeks service connection for a low back disorder, 
claimed as degenerative disc disease and/or degenerative 
joint disease of the lumbosacral spine.  Service connection 
may be awarded for a current disability arising from a 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be awarded for certain 
disabilities, such as arthritis, which manifest to a 
compensable degree within a statutorily-prescribed period of 
time.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  When there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107.  

In the present case, the evidence suggests the Veteran's low 
back disorder pre-existed his entrance into active service in 
November 1965.  A Veteran is presumed to be in sound 
condition except for defects noted when examined and accepted 
for service.  Clear and unmistakable evidence that the 
disability existed prior to service and was not aggravated by 
service will rebut the presumption of soundness.  38 U.S.C.A. 
§ 1111 (West 2002); VAOPGCPREC 3-2003 (July 16, 2003).  A 
pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2008).  

In VAOPGCPREC 3-2003, VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).  

In the present case, a pre-existing low back disability was 
clearly noted on the Veteran's August 1965 pre-service 
induction examination.  Specifically, a prior history was 
noted of a back condition, consisting of a pulled muscle in 
the back in 1962.  Since the 1962 injury, the Veteran 
reported experiencing occasional pain following initial 
diagnosis and treatment, but this occasional pain was not 
considered disabling.  On physical examination for military 
service, slight scoliosis was observed, again not otherwise 
disabling.  The Veteran's back was considered to be mildly 
symptomatic, likely due to a non-disabling case of probable 
myofascitis.  The final impression was of an abnormality of 
the spine.  On his concurrent report of medical history, the 
Veteran gave a history of having spent time in the hospital 
due to a back condition, and noted he had worn a back brace 
or back support in the past.  However, the Veteran was found 
fit for military service and was accepted for the same.  

Also of record in the Veteran's service treatment records is 
a December 1961 report from a private hospital, Logan General 
Hospital, regarding a 5 day admission for a 3-week history of 
low back pain in December 1961.  No precipitating back injury 
was noted.  On physical examination, his spine was normal in 
appearance, with pain noted on range of motion.  X-rays 
demonstrated a right scoliosis but were otherwise within 
normal limits.  He was admitted for pelvic traction and other 
conservative treatment, with positive results.  The final 
impression was of a myofascial tear of the left L5 transverse 
process.  

Following entrance into service, the Veteran first reported 
back pain in January 1966, when he sought treatment during 
basic training.  Non-radiating low back pain of the 
lumbosacral region was reported by the Veteran over several 
days.  On physical examination, he was tender across the 
lumbosacral spine.  Range of motion was full, but with pain 
again reported.  No deformity was observed.  His deep tendon 
reflexes were equal bilaterally.  The impression was of a 
lumbosacral strain, and he was given medication.  In the 
orthopedic clinic, the Veteran was noted to be negative on 
straight leg raising testing, and no spasm was observed on 
motion.  No neurological deficits were observed.  An X-ray of 
the low back reflected loss of the normal lordosis, with 
resultant straightening of the spine.  Spondylosis of the 
pars interarticularis of L5 with Grade 1 spondylolisthesis 
was also observed.  The assessment was of no organic 
orthopedic pathology.  He was given light duty, heat 
treatment, and medication.  

In July 1967, the Veteran again reported low back pain, 
accompanied by a burning sensation on urination.  A prior 
history of kidney infection was noted.  He was given 
antibiotics.  The record does not reflect follow-up treatment 
for a low back disability.  On examination for service 
separation in September 1967, no abnormality of the spine was 
noted.  

As an initial matter, the Board finds the presumption of 
soundness does not apply in the instant case, as a prior 
history of a low back disability was specifically noted on 
service entrance.  The Veteran acknowledged prior 
hospitalization for a low back strain, and a record of that 
treatment was received into the service treatment records.  
On examination for service entrance, scoliosis of the spine 
and probable myofascitis were observed; however, these 
disabilities were not considered disabling.  As a pre-
existing low back disability was noted on service entrance 
examination, the presumption of soundness does not apply.  
See 38 U.S.C.A. § 1111.  The Veteran may not bring a service 
connection claim for such a disorder, but may nevertheless 
claim aggravation therein for the same disability.  Paulson 
v. Brown, 7 Vet. App. 466, 468 (1995).  

The Board now must determine whether the Veteran's low back 
disorder, which clearly existed prior to service, was 
aggravated by such service.  See 38 C.F.R. § 3.306(b).  Clear 
and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b).  This includes medical facts and principles which 
may be considered to determine whether the increase is due to 
the natural progress of the condition.  Id.  Temporary or 
intermittent flare-ups of symptoms of a preexisting 
condition, alone, do not constitute sufficient evidence for a 
non-combat Veteran to show increased disability for the 
purposes of determinations of service connection based on 
aggravation under 38 U.S.C.A. § 1153 unless the underlying 
condition worsened.  Davis v. Principi, 276 F.3d 1341, 1346-
47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  Id.  

Post-service private treatment records indicate the Veteran 
was seen by a private physician in August 1989 for low back 
pain.  A history of back pain since childhood was noted, with 
increased symptomatology in the past six months.  On physical 
examination range of motion was good, but tenderness was 
reported in the lower extremities.  X-rays indicated a 
bilateral defect of the pars interarticularis.  A 
spondylolisthesis at L5-S1 was diagnosed.  Physical therapy 
was recommended.  

The Veteran next underwent two private examinations in May 
and June 1990, in conjunction with a claim for VA benefits.  
On those occasions, he reported severe low back pain, 
radiating into his right lower extremity.  He was diagnosed 
with spondylolisthesis of the lumbosacral spine, and lumbar 
radicular syndrome.  

Treatment records were also received from S.R.S., M.D., a 
private physician who treated the Veteran beginning in 
approximately 1987 for a variety of ailments.  In July 1989, 
the Veteran reported sudden onset of low back pain in the 
center of his back following bending over to pick up a shoe.  
He stated that while he had previously experienced pain in 
the right low back, this pain was different in that it was in 
the center.  The impression was of a chronic lumbosacral 
strain with spondylosis at L5-S1.  

On VA examination in August 1990, the Veteran gave a history 
of back pain since childhood, worsening recently.  He denied 
any history of spinal surgery, but occasionally he used an 
orthopedic back band for support.  He also used pain 
medication for his low back pain.  Examination of the back 
reflected limitation of motion, and straight leg raising was 
positive on the right.  The final diagnosis was of a lumbar 
strain with lumbar disc disease.  

The Veteran submitted an April 1992 examination report and 
opinion from a private physician, P.A.S., M.D.  Dr. P.A.S. 
stated that while the Veteran had a congenital back problem, 
this disability was aggravated during military service.  
Regarding his current disability, Dr. S. indicated the 
Veteran had a chronic lumbosacral strain with Grade 1 
spondylolisthesis of the L5-S1.  

In an April 1994 statement, the Veteran's wife wrote that she 
knew him prior to service and married him shortly after 
service separation.  Prior to his military service, the 
Veteran did not report any disability of the low back, but 
after returning from service, he reported recurrent low back 
pain which gradually worsened over the years.  This 
disability affected his ability to both work and perform 
normal activities.  

A November 2005 letter was received from the Veteran's 
private physician, L.K., M.D., indicating the Veteran had 
recent reconstructive surgery of the lumbosacral spine for 
spondylolisthesis at L5-S1.  According to the Veteran's 
report, he reported significant low back pain during military 
service, and was seen for the same.  Prior to service, "he 
did not have symptoms in his back", according to the 
Veteran's own report.  Thus, in Dr. L.K.'s opinion, the 
Veteran's low back disability was "more than likely present 
to a lesser degree while in the service" and this disability 
was "aggravated to a significant degree" therein.  Dr. 
L.K.'s treatment records indicate he first treated the 
Veteran in July 1995.  In a May 2006 letter from Dr. L.K., 
the doctor again confirmed a current disability of the 
lumbosacral spine, diagnosed as spondylolisthesis.  The 
doctor also noted that the Veteran had isthmic 
spondylolisthesis which predated service, but this low back 
disability was "significantly aggravated by his time in the 
service."  

The Veteran was afforded a May 2006 VA medical examination to 
determine the etiology of his current low back disability.  
His claims file was reviewed in conjunction with the 
examination.  The examiner noted the Veteran's in-service 
complaints of low back pain, as well as his post-service 
complaints beginning in approximately 1988.  After reviewing 
the medical record and examining the Veteran, the VA 
physician confirmed degenerative disc disease of the 
Veteran's lumbosacral spine.  However, the examiner found no 
evidence of aggravation of the Veteran's congenital low back 
disability during military service; while the Veteran did 
report low back pain during service, no disability of the low 
back was noted on service separation.  Moreover, following 
service separation, the Veteran did not report or seek 
treatment for low back pain for many years, until the late 
1980's.  Based on these findings, the examiner concluded the 
Veteran did not experience permanent aggravation of his low 
back disability during military service.  

Another VA examination was afforded the Veteran in November 
2006.  His claims file, including his service treatment 
records, were again reviewed by the examiner, a VA physician.  
His low back disability was again noted to have had its onset 
during childhood, prior to military service.  On physical 
examination, the Veteran continued to experience significant 
low back pain, with radiculopathy into the lower extremities.  
X-rays of the lumbosacral spine confirmed a moderate 
compression fracture at L2, and status post-fusion at L1 and 
L5-S1.  After physically examining the Veteran and reviewing 
the medical record, the VA physician found no evidence of 
permanent aggravation during military service.  The examiner 
noted a back disability was not noted on service separation 
examination, and the Veteran was able to work for many years 
following service without complaints of significant back 
pain.  Thus, due to this lengthy interval of time and the 
lack of findings noted on service separation, it was less 
likely than not the Veteran's pre-existing low back 
disability was aggravated during military service.  

After reviewing all medical evidence of record, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim for service connection based on aggravation 
of a pre-existing low back disorder.  As noted above, the 
Veteran's pre-existing low back disability was clearly 
established at the time of service entrance, and was noted as 
such on his service entrance examination.  Thus, the 
presumption of soundness does not apply.  38 U.S.C.A. § 1111.  
Moreover, his pre-service medical treatment records for his 
low back disorder have been obtained.  On review of the 
medical history and physical examination of the Veteran, two 
separate VA physicians concluded in 2007 that the Veteran's 
pre-existing low back disorder was not aggravated by active 
military service.  Both physicians noted that while the 
Veteran reported low back pain during military service, no 
low back disability was noted on his service separation 
examination, and he did not seek medical treatment for his 
back for many years thereafter.  Such a lengthy period 
without evidence of pertinent diagnosis or treatment may be 
considered as evidence weighing against a service connection 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(ruling that a prolonged period without medical complaint can 
be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred in or aggravated 
by service and resulted in any chronic or persistent 
disability).  Thus, because the evidence does not indicate an 
increase in disability for this disorder in excess of that 
attributable to the natural progress of the disease, the 
Board also finds that the presumption of aggravation does not 
apply.  38 U.S.C.A. § 1153.  

In support of his claim, the Veteran has submitted the 
aforementioned November 2005 and May 2006 letters from his 
private physician, Dr. L.K., and the April 1992 letter from 
Dr. P.A.S.  "It is the responsibility of the BVA . . . to 
assess the credibility and weight to be given to evidence."  
Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  With regard to 
the weight to assign to these medical opinions, the Court has 
held that "[t]he probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches . 
. . As is true with any piece of evidence, the credibility 
and weight to be attached to these opinions [are] within the 
province of the [BVA as] adjudicators . . ."  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  

Regarding these private opinions, the Board notes that while 
Drs. P.A.S. and L.K. appear to be credible and competent 
medical experts, their opinions are only as good as medical 
history upon which they are based.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).  

In the present case, the Board observes that in the November 
2005 letter, Dr. L.K. writes "[The Veteran] states that 
prior to entering the armed services, he did not have 
symptoms in his back and since then, he has had persistent 
symptoms."  The Veteran's medical history as reported to his 
private physician contradicts his August 1965 service 
entrance examination, which clearly noted his back was 
"mildly symptomatic", with pain reported since the early 
1960's, prior to service.  As Dr. L.K.'s November 2005 
opinion was premised on an inaccurate factual history, the 
Board gives it little probative value in considering the 
Veteran's claim.  See Reonal v. Brown, 5 Vet. App. 458 at 461 
(1993).  

In a subsequent May 2006 letter, Dr. L.K. reports that while 
the Veteran's spondylolisthesis "pre-dated [the Veteran's] 
service time", it was "markedly aggravated by the vigorous 
activities" therein.  However, Dr. L.K.'s records indicate 
he first began to treat the Veteran in 1995, over 25 years 
after service separation, and did not state he had reviewed 
the Veteran's service treatment records or any past treatment 
records.  Therefore, Dr. L.K.'s opinion is essentially 
speculation regarding the Veteran's levels of disability at 
the time of service entrance and separation.  

Likewise, Dr. P.A.S. stated he saw the Veteran in April 1992, 
the same month he authored his opinion letter, and did not 
indicate either a prior treatment history or review of 
medical evidence contemporaneous to the Veteran's military 
service period.  In contrast, both VA medical opinions 
reflected review of the service treatment records, and noted 
the lack of medical findings on the Veteran's service 
separation examination.  For this reason, the Board likewise 
assigns little probative weigh to the April 1992 and May 2006 
letters and medical opinions.  

The Veteran himself, as well as his spouse, have alleged that 
his low back disorder was aggravated during military service.  
As laypersons, however, they normally are not capable of 
making medical conclusions; thus, these statements regarding 
causation are not competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  It is true that lay statements 
may be competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, 
because orthopedic disabilities are complex disorders which 
require specialized training for a determination as to 
diagnosis and causation, they are not susceptible of lay 
opinions on etiology.  Accordingly, the lay statements 
concerning the etiology of his low back disorder do not 
constitute competent medical evidence.  

In conclusion, the Board finds the Veteran's service 
connection claim based on aggravation of his pre-existing low 
back disability during military service must be denied.  As 
the preponderance of the evidence is against the Veteran's 
claim for service connection, the benefit-of- the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

As new and material evidence has been received, the 
previously denied service connection claim for a low back 
disorder is reopened; to this extent only, the appeal is 
granted.  

Service connection based on aggravation of a pre-existing low 
back disability is denied.  


REMAND

The Veteran also seeks service connection for a left eye 
disability, claimed as ocular inflammatory disorder, with 
secondary cellophane maculopathy, pseudo hole configuration, 
and ocular hypertension of the left eye.  In a November 2007 
letter to his U.S. Senator, the Veteran stated he had 
submitted evidence to VA from the Cleveland Clinic, a private 
medical facility at which he reported receiving medical 
treatment for his eye in the early 1970's.  Review of the 
claims folder indicates no such records have been received or 
associated therein.  VA is obligated to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his claim.  38 U.S.C.A. § 5103A.  This duty 
includes obtaining pertinent medical records identified by 
the veteran.  38 U.S.C.A. § 5103A(b).  As the Veteran has 
alerted VA to the existence of medical evidence potentially 
pertinent to his pending claim, remand is required to obtain 
such evidence and adjudicate his pending claim in light of 
it.  

The Board notes the reported medical treatment records are 
from a private medical treatment facility.  As such, VA may 
not obtain such private records without the Veteran's 
cooperation.  "[T]he duty to assist is not always a one-way 
street.  If a [claimant] wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
The Veteran is put on notice that he must, upon request from 
VA, provide VA with written authorization to obtain these 
records or, in the alternative, may again obtain and submit 
to VA such evidence himself.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and obtain the 
names and addresses of all private medical 
care providers not yet of record, to 
include the Cleveland Clinic, who have 
treated the Veteran for his claimed 
disability of the left eye.  After 
obtaining proper authorization, all 
treatment records not already on file 
should be obtained and associated with the 
claims file.  If the AMC/RO does not 
receive a response to requests for records 
from any of the private sources identified 
by the appellant, he should be so notified 
and informed that he may obtain and submit 
any pertinent private records.  If any 
medical treatment records indicated by the 
Veteran are not available, or he fails to 
authorize VA to obtain them on his behalf, 
that fact should be noted for the claims 
file. 

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, adjudicate the 
Veteran's pending claim in light of any 
additional evidence added to the record.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


